19-12346-shl          Doc 108       Filed 10/28/19       Entered 10/28/19 12:03:35               Main Document
                                                        Pg 1 of 9


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           :
In re                                                      :      Chapter 11
                                                           :
LIDDLE & ROBINSON, L.L.P.,1                                :      Case No. 19-12346 (SHL)
                                                           :
                           Debtor                          :      (Jointly Administered with Case No. 19-
---------------------------------------------------------- x      10747)


                   FOURTH INTERIM ORDER (1) AUTHORIZING USE OF
                    CASH COLLATERAL BY LIDDLE & ROBINSON LLP,
                (2) GRANTING ADEQUATE PROTECTION, (3) MODIFYING
             THE AUTOMATIC STAY, AND (4) SCHEDULING A FINAL HEARING

           Upon the motion (the “Motion”)2 of Liddle & Robinson, L.L.P., as debtor and debtor-in-

possession (the “Debtor”), in the above-captioned case (the “Chapter 11 Case”), for entry of an

order: (i) authorizing the Debtor’s use of “cash collateral” (as defined in section 363(a) of the

Bankruptcy Code) in which the Prepetition Lenders (as defined herein) have a lien, security interest

or other interest (including, without limitation, any adequate protection liens or security interests),

in each case whether existing on the Petition Date (as defined herein) or arising pursuant to this

Interim Order, the Final Order (as defined herein) or otherwise (the “Cash Collateral”); (ii)

providing adequate protection to the Prepetition Lenders for any diminution in value of their

interests in the Prepetition Collateral (as defined herein), including the Cash Collateral; (iii)

vacating and modifying the automatic stay imposed by section 362 of the Bankruptcy Code to the

extent necessary to implement and effectuate the terms and provisions of this Interim Order; and

(iv) scheduling a final hearing (the “Final Hearing”) to consider the relief requested in the Motion

and entry of a Final Order and approving the form of notice with respect to the Final Hearing, all



1
    The last four digits of Liddle & Robinson, L.L.P.’s taxpayer identification number are 6440.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Motion.


B5054671.1
19-12346-shl     Doc 108     Filed 10/28/19    Entered 10/28/19 12:03:35           Main Document
                                              Pg 2 of 9


as more fully described in the Motion; it appearing that the Court has jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334; it appearing that this proceeding is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2); it appearing that venue of this proceeding and this Motion in

this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; it appearing that notice of this

Motion and the opportunity for a hearing on this Motion was appropriate under the particular

circumstances and that no other or further notice need be given; and the Prepetition Lenders having

filed the Responses and Objections by Counsel Financial II LLC, LIG Capital LLC, and Counsel

Financial Holdings LLC to Debtor’s First Day Motions [ECF No. 25]; and this Court having

entered the Interim Order (1) Authorizing Use of Cash Collateral, (2) Granting Adequate

Protection, (3) Modifying the Automatic Stay, and (4) Scheduling a Final Hearing [ECF No. 30]

authorizing the relief sought in the Motion on an interim basis through August 21, 2019; and this

Court having entered the Second Interim Order (1) Authorizing Use of Cash Collateral, (2)

Granting Adequate Protection, (3) Modifying the Automatic Stay, and (4) Scheduling a Final

Hearing [ECF No. 46] authorizing the relief sought in the Motion on an interim basis through

September 21, 2019; and this Court having entered the Third Interim Order (1) Authorizing Use

of Cash Collateral, (2) Granting Adequate Protection, (3) Modifying the Automatic Stay, and (4)

Scheduling a Final Hearing [ECF No. 81], authorizing the relief sought in the Motion on an interim

basis through October 26, 2019, and after due deliberation and sufficient cause appearing therefor,

it is hereby ORDERED:

        1.     The Motion is granted as set forth herein on an interim basis.

        2.     The Motion is granted, and the use of Cash Collateral on an interim basis is

authorized, subject to the terms and conditions set forth in this Interim Order.




B5054671.1
19-12346-shl    Doc 108      Filed 10/28/19    Entered 10/28/19 12:03:35         Main Document
                                              Pg 3 of 9


        3.     Subject to the terms and conditions of this Interim Order, and in accordance with

the Budget, the Debtor is authorized to use Cash Collateral for the period (the “Specified Period”)

from the date of this Order through December 2, 2019. Except as otherwise expressly provided

herein, Cash Collateral may be used during the Specified Period solely up to the amounts, at the

times, and for the purposes identified in the cash collateral budget (the “Budget”), a copy of which

is attached hereto as Exhibit A.

        4.     Notwithstanding the foregoing, the Debtor is hereby authorized to pay any statutory

fees or interest to the United States Trustee (to the extent required by applicable law) when such

fees or interest become due or payable, regardless of the amount for which such fees or interest

have been budgeted. The authorization for the Debtor to use Cash Collateral shall terminate at the

expiration of the Specified Period. Nothing in this Interim Order shall authorize the disposition of

any assets of the Debtor or its estate outside the ordinary course of business, or the Debtor’s use

of any Cash Collateral or other proceeds resulting therefrom, except as permitted in this Interim

Order or other order of the Court (in each case consistent with the Interim Order and the Budget),

with the prior written consent of the Prepetition Lenders, and in accordance with the Budget. Any

payments to be made under any order shall be made in accordance with this Interim Order and the

Budget.

        5.     Pursuant to section 361 and 363(e) of the Bankruptcy Code, the Prepetition Lenders

are hereby granted additional and replacement continuing valid, binding, enforceable, non-

avoidable, and automatically perfected postpetition security interests in and liens (the “Adequate

Protection Liens”) on the Debtor’s Accounts Receivable to the extent of any Diminution in Value.

        6.     The Adequate Protection Liens shall be enforceable against the Debtor, its estate

and any successor thereto, including without limitation, any trustee or other estate representative




B5054671.1
19-12346-shl     Doc 108     Filed 10/28/19    Entered 10/28/19 12:03:35          Main Document
                                              Pg 4 of 9


appointed in the Case, or any case under chapter 7 of the Bankruptcy Code upon the conversion

of the Case, or in any other proceedings superseding or related to any of the foregoing (a “Successor

Case”). Except as provided herein, the Adequate Protection Liens shall not be made subject to or

pari passu with any lien or security interest by any court order heretofore or hereafter entered in

the Case or any Successor Case, and shall be valid and enforceable against any trustee appointed

in the Case or any Successor Case, or upon the dismissal of the Case or Successor Case. The

Adequate Protection Liens shall not be subject to sections 506(c), 510, 549, or 550 of the

Bankruptcy Code. No lien or interest avoided and preserved for the benefit of the estate pursuant

to section 551 of the Bankruptcy Code shall be made pari passu with or senior to the Adequate

Protection Liens.

        7.     The automatic stay under Bankruptcy Code section 362(a) is hereby modified as

necessary to effectuate all of the terms and provisions of this Interim Order, including, without

limitation, to: (a) permit the Debtor to grant the Adequate Protection Liens; (b) permit the Debtor

to perform such acts as the Prepetition Lenders may request, each in its sole discretion, to assure

the perfection and priority of the liens granted herein; and (c) permit the Debtor to incur all

liabilities and obligations to the Prepetition Lenders under the this Interim Order.

        8.     This Interim Order shall be sufficient and conclusive evidence of the validity,

perfection, and priority of the Adequate Protection Liens without the necessity of filing or

recording any financing statement or other instrument or document which may otherwise be

required under the law or regulation of any jurisdiction, or the taking of any other action

(including, for the avoidance of doubt, entering into any deposit account control agreement) to

validate or perfect (in accordance with applicable non-bankruptcy law) the Adequate Protection

Liens or to entitle the Prepetition Lenders to the priorities granted herein. Notwithstanding the




B5054671.1
19-12346-shl     Doc 108     Filed 10/28/19    Entered 10/28/19 12:03:35          Main Document
                                              Pg 5 of 9


foregoing, the Prepetition Lenders are authorized to file, as it deems necessary or advisable in its

sole discretion, such financing statements, mortgages, notices of lien and other similar documents

to perfect in accordance with applicable non-bankruptcy law or to otherwise evidence the

applicable Adequate Protection Liens, and all such financing statements, mortgages, notices and

other documents shall be deemed to have been filed or recorded as of the Petition Date. However,

no such filing or recordation shall be necessary or required in order to create or perfect the

Adequate Protection Liens. The Debtor is authorized and directed to execute and deliver to the

Prepetition Lenders, promptly upon demand, all such financing statements, mortgages, notices

and other documents as any of the Prepetition Lenders may reasonably request. The Prepetition

Lenders may file a photocopy of this Interim Order as a financing statement with any filing or

recording office or with any registry of deeds or similar office, in addition to or in lieu of such

financing statements, notices of lien or similar instrument.

        9.     The Final Hearing to consider entry of the Final Order is scheduled for November

26, 2019, at 2:00 p.m. (Eastern Time) before the Honorable Sean H. Lane, United States

Bankruptcy Judge, Courtroom 701, at the United State Bankruptcy Court for the Southern District

of New York. On or before November 1, 2019, the Debtor shall serve, by United States mail, first-

class postage prepaid, notice of the entry of this Interim Order and of the Final Hearing (the “Final

Hearing Notice”), together with a copy of this Interim Order and the Motion, on: (a) the parties

having been given notice of the Interim Hearing; (b) any party which has filed prior to such date a

request for notices with this Court; (c) counsel for any Statutory Committee; and (d) the Internal

Revenue Service. The Final Hearing Notice shall state that any party in interest objecting to the

relief requested in the Motion on a final basis shall file written objections with the Clerk of the

Court no later than on November 12, 2019 at 4:00 p.m. (Eastern Time), which objections shall




B5054671.1
19-12346-shl     Doc 108     Filed 10/28/19    Entered 10/28/19 12:03:35          Main Document
                                              Pg 6 of 9


be served so as to be received on or before such date by: (i) proposed counsel for the Debtor,

Foley Hoag, LLP, attn: William F. Gray, Jr. and Alison D. Bauer; (ii) counsel for the Prepetition

Lenders, Davidoff Hutcher & Citron, LLP, 605 Third Avenue, New York, NY 10158, Attn:

David H. Wander, Esq.; (iii) counsel to any Statutory Committee; and (iv) the United States

Trustee for Region 2, 201 Varick Street, Suite 1006, New York, NY 10004, Attn: Andrea

Schwartz, Esq.

        10.    The Court retains jurisdiction with respect to all matters arising from or relating to

the implementation of this Order.




 Dated: October 28, 2019                             /s/ Sean H. Lane
        New York, New York
                                                     HONORABLE SEAN H. LANE
                                                     UNITED STATES BANKRUPTCY JUDGE




B5054671.1
19-12346-shl   Doc 108   Filed 10/28/19    Entered 10/28/19 12:03:35   Main Document
                                          Pg 7 of 9


                          Exhibit A to Fourth Interim Order

                                          Budget




B5054671.1
19-12346-shl   Doc 108   Filed 10/28/19    Entered 10/28/19 12:03:35   Main Document
                                          Pg 8 of 9




                    Liddle & Robinson
                Debtor-In-Possession Budget
                            Date of Printout:
                               October 21, 2019


        United States Bankruptcy Court Southern District of New York
                              Case #: 19-12346
                                                                 19-12346-shl                      Doc 108                    Filed 10/28/19                        Entered 10/28/19 12:03:35                                            Main Document
                                                                                                                                                                   Pg 9 of 9

Liddle & Robinson, LLP Weekly Cash Flows
BUDGET

Week:                                                 1              2            3             4             5             6             7            8             9            10            11             12             13          14          15          16           17          18          19         Total
Actual / Forecast:                                 Actual         Actual       Actual        Actual        Actual        Actual        Actual       Actual        Actual        Actual        Actual         Actual        Forecast    Forecast     Forecast    Forecast    Forecast    Forecast    Forecast
Week Ending:                                       7/27/19        8/3/19       8/10/19       8/17/19       8/24/19       8/31/19       9/7/19       9/14/19       9/21/19       9/28/19       10/5/19       10/12/19       10/19/19    10/26/19     11/2/19     11/9/19     11/16/19    11/23/19    11/30/19
Cash Receipts
  L&R Income                                       $21,862         $6,750       $3,113            $0        $7,225        $1,925       $12,213           $0        $1,793            $0            $0       $1,920,610           $0    $200,000           $0          $0          $0          $0    $200,000    $2,375,490
  Other                                                  -              -            -             -             -             -             -            -             -             -             -                -            -           -            -           -           -           -           -             -
Total Cash Receipts                                $21,862         $6,750       $3,113            $0        $7,225        $1,925       $12,213           $0        $1,793            $0            $0       $1,920,610           $0    $200,000           $0          $0          $0          $0    $200,000    $2,375,490

Operating Expenses
  Rent                                                    -       ($13,213)           -            -              -      ($11,851)            -            -             -            -       ($14,054)              -            -           -     ($15,000)          -           -           -           -      ($54,117)
  Attorney Payroll                                        -              -      (13,110)           -        (13,029)            -       (13,029)           -       (13,029)           -        (13,029)              -            -     (15,000)           -     (15,000)          -     (15,000)          -      (110,226)
  Headhunter                                              -              -            -            -              -       (32,500)            -            -             -            -              -               -            -           -            -           -           -           -           -       (32,500)
  JLL Draw                                                -              -            -            -              -             -             -            -             -            -         (3,000)              -            -           -      (15,000)          -           -           -           -       (18,000)
  Staff Payroll                                           -              -       (6,972)           -         (6,931)            -        (6,931)           -        (6,931)           -         (6,931)              -            -      (7,100)           -      (7,100)          -      (7,100)          -       (55,996)
  New Hire (Paralegal/Assistant)                          -              -            -            -              -             -             -            -             -            -              -               -            -      (5,000)           -      (5,000)          -      (5,000)          -       (15,000)
  Health / Life Insurance                                 -              -            -            -              -             -             -      (22,005)            -            -              -          (5,606)           -           -       (8,500)          -           -           -           -       (36,111)
  Malpractice Insurance                                   -              -       (5,751)      (5,992)             -             -             -            -             -       (5,850)             -               -            -           -       (6,000)          -           -           -           -       (23,593)
  Utilities                                               -              -            -            -              -             -             -            -             -            -              -               -            -           -            -           -           -           -           -             -
  Office Services (Solarus Technologies)                  -              -       (2,000)           -              -             -             -       (2,000)            -            -         (2,000)              -            -           -       (2,000)          -           -           -           -        (8,000)
  Repairs/Maintenance                                     -              -            -            -              -             -             -            -             -            -              -               -            -           -            -           -           -           -           -             -
  Other Operating Expenses                             (311)             -         (855)      (1,414)          (316)          (75)         (930)        (541)         (131)         (60)        (3,900)           (259)      (1,000)     (1,000)      (1,000)     (1,000)     (1,000)     (1,000)     (1,000)      (15,793)
      Client Expenses to be Advanced (1)                     -         (44)      (7,775)      (1,000)           (95)               -            -       (958)         (366)      (2,854)          (196)                -     (2,000)     (2,000)      (2,000)     (2,000)     (2,000)     (2,000)     (2,000)      (27,289)
  Tax / Benefit Accounting Services (2)                  -               -            -            -              -       (20,000)            -            -             -            -              -               -            -           -            -           -           -           -           -      (20,000)
  Taxes                                                  -               -            -            -              -             -             -            -             -            -              -               -            -           -            -           -           -           -           -            -
  Storage Costs                                          -               -            -            -              -             -             -       (7,903)            -            -         (7,903)              -            -           -      (10,610)          -           -           -           -      (26,415)
Total Operating Expenses                             ($311)       ($13,257)    ($36,463)     ($8,406)      ($20,371)     ($64,426)     ($20,891)    ($33,407)     ($20,457)     ($8,764)      ($51,013)        ($5,865)     ($3,000)   ($30,100)    ($60,110)   ($30,100)    ($3,000)   ($30,100)    ($3,000)   ($443,039)

Operating Cash Flow                                $21,551         ($6,507)    ($33,350)     ($8,406)      ($13,146)     ($62,501)      ($8,678)    ($33,407)     ($18,665)     ($8,764)      ($51,013)     $1,914,745      ($3,000)   $169,900     ($60,110)   ($30,100)    ($3,000)   ($30,100)   $197,000    $1,932,450

Restructuring Costs
  UST Fees                                                   -             -             -             -             -             -            -             -             -             -             -              -          -      (4,875)           -           -           -           -           -        (4,875)
  Bankruptcy Counsel                                         -             -             -             -             -             -            -             -             -             -             -              -          -     (25,000)           -     (25,000)          -     (25,000)          -       (75,000)
  Accountants                                                -             -             -             -             -             -            -             -             -             -             -              -          -     (15,000)           -     (15,000)          -     (15,000)          -       (45,000)
  Unsecured Creditors Professionals                          -             -             -             -             -             -            -             -             -             -             -              -          -           -            -           -           -           -           -             -
Total Restructuring Costs                                    -             -             -             -             -             -            -             -             -             -             -              -          -     (44,875)           -     (40,000)          -     (40,000)          -      (124,875)

Net Cash                                           $21,551         ($6,507)    ($33,350)     ($8,406)      ($13,146)     ($62,501)      ($8,678)    ($33,407)     ($18,665)     ($8,764)      ($51,013)     $1,914,745      ($3,000)   $125,025     ($60,110)   ($70,100)    ($3,000)   ($70,100)   $197,000    $1,807,575

                           (3)
Beginning Bank Cash                               $215,222       $236,773 $230,266 $196,916 $188,511 $175,364 $112,864 $104,186                                   $70,778       $52,113       $43,349          ($7,664) $1,907,082 $1,904,082      $2,029,107 $1,968,997 $1,898,897 $1,895,897 $1,825,797         $215,222
  Operating Cash Flow                               21,551         (6,507) (33,350)  (8,406) (13,146) (62,501)  (8,678) (33,407)                                  (18,665)       (8,764)      (51,013)       1,914,745      (3,000)   125,025         (60,110)   (70,100)    (3,000)   (70,100)   197,000        1,807,575
Ending Cash Balance                               $236,773       $230,266 $196,916 $188,511 $175,364 $112,864 $104,186  $70,778                                   $52,113       $43,349       ($7,664)      $1,907,082 $1,904,082 $2,029,107       $1,968,997 $1,898,897 $1,895,897 $1,825,797 $2,022,797       $2,022,797

Notes:
1)
     Amounts to be reimbursed by clients.
2)
     Projected estimate of fees to be determined pending Court approval of retention application.
3)
     Beginning cash balance consists of $114K Liddle & Robinson income transferred from the Jeffrey Lew Liddle Debtor-In-Possession account and $101K Liddle and Robinson cash per the Citibank IOLA account.




                                                                                                                                                                                                                                                                                                                          2 of 2
